Citation Nr: 1758218	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-24 546	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1956 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2015 VA Form 9, Substantive Appeal, the Veteran requested a hearing before the Board.  However, in subsequent correspondence received in August 2017, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Additional development is needed before the Board can adjudicate the Veteran's claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As explained below, the Board finds that an addendum opinion is required to determine the etiology of bilateral hearing loss. 

Bilateral hearing loss for VA purposes was diagnosed at the December 2014 VA audiology examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran contends that his bilateral hearing loss is the result of his exposure to noise from submarine engines.  The Veteran's service personnel records reflect that one of his military occupational specialties during his nineteen years of military service was Machinist's Mate, which has a high probability of hazardous noise exposure.

The Veteran was afforded an examination in December 2014.  The examiner reported the puretone threshold test and speech recognition test results, which satisfy the criteria for hearing impairment under 38 C.F.R. § 3.385.  When asked whether the Veteran's hearing loss in each ear was at least as likely as not (50% probability or greater) caused by or a result of an event in military service, the examiner answered in the negative.  The examiner opined that the Veteran's hearing loss had no effect on his daily life, including his ability to work, and she recorded the Veteran's comments about his hearing loss, including his post-service exposure to noise as the owner of a service station, his operation of a punch-press machine, and his recreational shooting and hunting.  The Veteran also told her that he believed that his hearing loss began during his service.  In the rationale for her opinion, the examiner copied the results of the Veterans' hearing tests from October 1961 and May 1975 and said only that the Veteran's hearing was within normal limits with no significant shift in threshold at the time of his separation.

When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  The Board finds that this opinion is inadequate as it relies solely on what was shown at separation from service, did not address the Veteran's lay assertion that his hearing loss began during his service, or address a delayed onset theory of entitlement.  Therefore, remand is necessary in order to obtain an addendum opinion.
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, to include a copy of this remand, to the audiologist who completed the December 2014 examination for an addendum opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the December 2014 examiner is unavailable, then please forward the claims folder to another audiologist for completion of an opinion.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to an in-service injury or acoustic trauma during service, to include noise exposure from working in a naval engine room as a Machinist's Mate?

The examiner should consider the Veteran's lay statements regarding his in-service noise exposure reflected in the claims file.

The examiner should provide a complete rationale for any opinion provided.  In providing a rationale, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




